FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                             May 16, 2022

                                      No. 04-21-00273-CR

                                      The STATE of Texas,
                                           Appellant

                                                  v.

                                   Marco Antonio GLORIA,
                                          Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-02-07982-MCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On June 9, 2021, the State filed a notice of appeal from an order granting a mistrial. The
trial court ordered a mistrial following the jury’s declaration that it was unable to reach a
verdict. The notice of appeal indicated the State sought to appeal pursuant to articles 44.01(a)(2)
and (3) of the Texas Code of Criminal Procedure, which authorize an appeal by the State of an
order that arrests or modifies a judgment or grants a new trial. TEX. CODE CRIM. PROC. ANN. art.
44.01(a)(2), (3). A question has arisen about our jurisdiction to hear the State’s appeal. We
ORDER the State to show cause in writing by May 31, 2022 why this appeal should not be
dismissed for lack of jurisdiction. Once the State files its response, appellee may respond to it
within fourteen days. We withdraw the existing submission date. A new submission date with be
forthcoming.
                                                      FILE COPY

It is so ORDERED on May 16, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT